Citation Nr: 0335054	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
hepatitis C with cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


REMAND


In a VA Form 9 submitted in June 2002, the veteran requested 
a hearing before a Decision Review Officer at the RO.  The RO 
has declined to schedule the hearing because the request was 
made on a VA Form 9.  The Board is unaware of any authority 
for the RO's position and finds that under 38 C.F.R. § 3.103 
(2003), the veteran is entitled to the requested hearing.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a 
hearing before a Decision Review 
Officer.  The Decision Review Officer 
should ensure that all indicated 
development is completed before he or 
she readjudicates the veteran's claim.

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case to 
the veteran and his representative and 
afford them the requisite opportunity 
for response before the claims folder 
is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




